Appeal from a corrected order of the Family Court, Erie County (Margaret O. Szczur, J.), entered September 10, 2015 in a proceeding pursuant to Social Services Law § 384-b. The corrected order, among other things, revoked the suspended judgment issued on behalf of Shonita M. and terminated her parental rights with respect to the subject children. It is hereby ordered that said appeal is unanimously dismissed without costs. Same memorandum as in Matter of Ireisha P. (Shonita M.) ([appeal No. 1] 154 AD3d 1340 [2017]). Present — Smith, J.P., Peradotto, Lindley, DeJoseph and Winslow, JJ.